UNITED STATES DISTRICT COURT                                                                       1/21/2020
SOUTHERN DISTRICT OF NEW YORK

 AKESODE ADEMOLA FAROUK,

                                  Plaintiff,

                      -against-
                                                                 20-CV-418 (PGG) (SN)
 NY DOE, THE DEPARTMENT OF
                                                                 ORDER OF SERVICE
 EDUCATION; DR. DYON ROZIER; ERIKA
 TOBIA, SUPERINTENDENT OF DISTRICT
 08; MS. PAULETTE CHRISTIE,

                                  Defendants.

SARAH NETBURN, United States Magistrate Judge:

       Plaintiff brings this action pro se, alleging that his employer discriminated against him

based on his race and Nigerian national origin, in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 1981, and the New York State Human Rights Law. Plaintiff also asserts claims

under the Family and Medical Leave Act (FMLA), 29 U.S.C. §§ 2601-2654, the Americans with

Disabilities Act, 42 U.S.C. §§ 12101-12213, and the Rehabilitation Act, 29 U.S.C. §§ 701-796.

By order dated January 16, 2020, the Court granted Plaintiff’s request to proceed in forma

pauperis.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                           DISCUSSION

        Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)).

        Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until the Court reviewed

the complaint and ordered that a summons be issued. The Court therefore extends the time to

serve until 90 days after the date the summons is issued. If the complaint is not served within that

time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d

56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of

time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants New York City Department of

Education, Principal Dyon Rozier, Assistant Principal Paulette Christie, and Superintendent

Erika Tobia through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

                                                   2
Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue a summons and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Defendants New York City Department of Education, Principal Dyon Rozier,

Assistant Principal Paulette Christie, and Superintendent Erika Tobia and deliver to the U.S.

Marshals Service all documents necessary to effect service.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:     January 21, 2020
            New York, New York




                                                  3
         DEFENDANTS AND SERVICE ADDRESSES


New York City Department of Education
65 Court Street
Brooklyn, NY 11201

Principal Dyon Rozier
Bronx Math Preparatory School
456 White Plains Road, 4th Floor
Bronx, NY 10473

Assistant Principal Paulette Christie
Bronx Math Preparatory School
456 White Plains Road, 4th Floor
Bronx, NY 10473

Erika Tobia, Superintendent of District 08
601 Stickball Blvd.
Bronx, NY 10473




                                 4
